                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

ELONZIO ODUMS,                              Civil Action No. 16-9145(RMB)

             Plaintiff

      v.                                                 OPINION

SOUTH WOODS STATE PRISON, et
al.,

             Defendants


BUMB, District Judge

      On December 9, 2016, Plaintiff, incarcerated in South Woods

State Prison, filed this action under 42 U.S.C. § 1983. (Compl.,

ECF No. 1.) Defendant Charles Donaghy filed an answer on December

5,   2017.   (Answer,    ECF   No.   21.)    The   Court    granted   Defendant

Donaghy’s    motion   for   summary    judgment     on     February   21,   2019.

(Opinion, ECF No. 40; Order, ECF No. 41.) On the same day, the

Court issued Plaintiff an Order to Show Cause why this action

should not be dismissed for failure to prosecute because only one

defendant remained and Plaintiff never served the summons and

complaint on that defendant. (Order to Show Cause, ECF No. 42.)

The Clerk mailed a copy of the Order to Show Cause to Plaintiff’s

last known address, and on March 4, 2019, it was returned to the

Court as undeliverable. (Returned Mail, ECF No. 43.) Plaintiff did

not advise the Court of his new address.
I.    DISCUSSION

      Local Civil Rule 10.1(a) provides, in relevant part:

           unrepresented parties must advise the Court of
           any change in their . . . address within seven
           days of being apprised of such change by
           filing a notice of said change with the Clerk.
           Failure to file a notice of change may result
           in the imposition of sanctions by the Court.

      Dismissing a Plaintiff’s complaint without prejudice is an

appropriate remedy for noncompliance with this rule. See Archie v.

Dept. of Corr., Civ. No. 12-2466 (RBK/JS), 2015 WL 333299, at *1

(D.N.J. Jan. 23, 2015) (collecting cases).

      Mail sent to Plaintiff’s last known address was returned. To

date, Plaintiff has not informed the Court of his new address.

II.   CONCLUSION

      The Court will dismiss this case without prejudice pursuant

to Local Rule 10.1   An appropriate order follows.



Dated:   August 20, 2019

                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                 2
